       FILED
         Case 1:21-cr-00379-AMD            Document 1-1 Filed 07/21/21 Page 1 of 1 PageID #: 2

    IN CLERK’S OFFICE

U.S. District Court E.D.N.Y.
                                               INFORMATION SHEET                          1:21-CR-00379
   7/21/2021                                                                              Judge Kuntz
                                       UNITED STATES DISTRICT COURT
    BROOKLYN OFFICE
                                       EASTERN DISTRICT OF NEW YORK                       MJ Pollak

        1.        Title of Case: United States v. John Doe

        2.        Related Magistrate Docket Number(s): n/a

        3.        Arrest Date:   n/a

        4.        Nature of offense(s):   ‫ ܈‬Felony
                                          տ Misdemeanor

        5.        Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E.D.N.Y.
                  Division of Business Rules):

        6.        Projected Length of Trial:    Less than 6 weeks      ‫܈‬
                                                More than 6 weeks      տ

        7.        County in which crime was allegedly committed: Kings County
                  (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

        8.        Was any aspect of the investigation, inquiry and prosecution giving rise to the case
                  pending or initiated before March 10, 2012. 1       տ Yes ‫ ܈‬No

        9.        Has this indictment/information been ordered sealed?        տ Yes ‫ ܈‬No

        10.       Have arrest warrants been ordered?                          տ Yes ‫ ܈‬No

        11.       Is there a capital count included in the indictment? տ Yes ‫ ܈‬No

                                                               JACQUELYN M. KASULIS
                                                               Acting United States Attorney

                                                        By:    /s/ Devon Lash
                                                               Devon Lash
                                                               Assistant U.S. Attorney
                                                               (718) 254-6014




        1
                  Judge Brodie will not accept cases that were initiated before March 10, 2012.



        Rev. 10/04/12
